Citation Nr: 0101306	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-17 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bronchiectasis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to June 
1961.

This matter arises before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which denied entitlement to service 
connection for bronchiectasis.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal.


FINDING OF FACT

The preponderance of the competent and probative evidence of 
record does not establish a relationship between currently 
diagnosed bronchiectasis and the veteran's service or any 
incident thereof.


CONCLUSION OF LAW

Bronchiectasis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
bronchiectasis.  He contends that he has symptoms associated 
with bronchiectasis which were either first manifested or 
aggravated during his period of active service  from January 
1961 to June 1961.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then describe the factual background of this case; and 
then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).

For certain chronic disorders, including bronchiectasis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

Additional law, regulations and Court decisions will be 
discussed where appropriate below.

Factual background

The veteran's service medical records have been carefully 
reviewed.  A report of medical examination dated in November 
1960 and completed in conjunction with the veteran's 
induction reveals that upon clinical evaluation, all 
pertinent systems were normal.  

The veteran began basic training on January 3, 1961.  On 
January 4, 1961, he complained of a chronic cough.  A chest 
X-ray showed finely nodular infiltration involving the 
posterior basal segment of the left lower lobe.  On January 
10, 1961, the veteran reported experiencing chest pains and 
coughing up blood.  He also reported experiencing two "heart 
attacks" in 1956.

In February 1961, the veteran was treated for a recurring 
cough.  He reported a history of intermittent lung trouble 
with intermittent chronic productive cough.
An X-ray revealed an irregular, stringy, radiodense 
infiltrate in the posterior basal segment of the left lower 
lobe.  This was said to have changed little since  the 
previous films.  The infiltrate, when considered with the 
clinical history, suggested bronchiectasis.

In April 1961 the veteran underwent a Medical Board 
examination.  The veteran reported to the examiner that he 
had a six to seven year history of chronic cough which 
developed from an episode of pneumonia.  He indicated that in 
1956 he had been hospitalized at the University of Florida 
Hospital where he had bronchoscopy and bronchograms.   He 
indicated that he was told that he had bronchiectasis and 
that he could be helped with surgery, but that he declined.  
Physical examination revealed that the veteran had 
bronchiectasis, cause unknown, probably congenital.  The 
examiner indicated that there was no doubt that the disorder 
existed prior to service and that it was not service 
aggravated.  It was recommended that since bronchiectasis was 
cause for rejection for enlistment and induction, the veteran 
be rendered unfit for duty and that he be separated on this 
basis for his condition that existed prior to service.

In May 1961, the Medical Board determined that the veteran 
had a chronic lung disability which existed prior to service, 
and which was not permanently aggravated by service, that he 
was physically unfit for further military service, and that 
it was recommended that he be discharged therefrom.

Subsequent to service, hospital treatment records from St. 
Elizabeth Hospital dated in November 1971 show that the 
veteran was treated for symptoms associated with acute viral 
pneumonia associated with chronic bronchitis and emphysema.  
A private consultation report from the Beaumont Medical 
Surgical Hospital dated in February 1976 shows that the 
veteran had a past history of bronchiectasis with left 
lobectomy.  A radiology report viewed by C. R. S., M.D., 
dated in January 1986 shows that the veteran had an 
impression of left post-thoracotomy changes without evidence 
of active cardiopulmonary disease or interval changes as 
compared with previous examination.

A private radiology report viewed by R. E. B., M.D., dated in 
July 1988 shows that the veteran had no acute infiltrates or 
consolidations.  There were old parenchymal scars in the left 
lower lobe and there was evidence of previous left 
thoracotomy.  The impression, in pertinent part, was no 
active lung or pleural abnormalities - unchanged since 1979.

A radiology report dated in May 1994 viewed by J. G. B., 
M.D., shows that an impression of chronic pleural and 
parenchymal changes were most evident on the right.  There 
was severe pleural thickening on the left lung base.  A 
radiology report read by P. W. M., M.D., dated in September 
1995, shows that the veteran had an impression of mild 
chronic pulmonary disease and chronic appearing pleural 
changes of the left lung base.  A radiology report read by G. 
J. A., M.D., dated in April 1996, shows that the veteran had 
an impression marked pleural thickening and moderate fibrosis 
in the left lung base laterally showing no interval change 
since the prior study, and no active pulmonary disease.

A private medical examination conducted by G. V. Z., M.D., in 
October 1996 reveals that the veteran reported a lung 
disability which was mostly related to emphysema with 
bronchiectasis which required lower lobe resection in 1971.  
The veteran was said to be chronically short of breath and 
any exertional activity was said to precipitate even more 
shortness of breath.  Physical examination revealed that the 
lungs were clear to percussion and auscultation.  The 
examiner concluded that the veteran had chronic obstructive 
lung disease from long time smoking as well as history of 
bronchiectasis which required resection of the left lower 
lobe.  He was said to be chronically short of breath due to 
chronic obstructive lung disease.

A VA medical record dated in November 1998 shows that the 
veteran presented with symptoms associated with chronic 
bronchiectasis.  X-rays showed extensive bronchiectatic 
changes, left pleural effusion, and tenting of the diaphragm 
on the right side.  The assessment was acute bronchitis with 
longstanding effusion vs. left basal pneumonia with synemonic 
effusion - on antibiotics.

A VA medical record dated in February 1999 shows that the 
veteran reported a history of bronchiectasis and recurrent 
pneumonia.  The impression was chronic bronchitis with 
recurrent exacerbations.  The examiner indicated that the 
veteran appeared not to have bronchiectasis as per the 
computed tomography of the chest.  


Analysis

Initial matters - duty to assist/standard of proof

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  The veteran has not pointed to any 
additional pertinent evidence which has not been obtained, 
and the Board is not aware of any such evidence.  Moreover, 
the veteran and his representative have been afforded ample 
opportunity to present evidence and argument in support of 
his claim.  Accordingly, the Board will proceed to a decision 
on the merits.

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) and cases cited therein.  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated from it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's enlistment examination report dated in November 
1960 is silent as to a history of bronchiectasis prior to his 
entrance into service.  He is therefore presumed to have been 
in sound condition unless clear and unmistakable evidence 
exists to overcome the presumption.  38 U.S.C.A. § 1111 (West 
1991).  By "clear and unmistakable" evidence is meant that 
which cannot be misinterpreted and misunderstood; it is that 
which is "undebateable."  Vanerson v. West, 12 Vet. App. 254 
(1999).

In this case, the veteran reported for sick call with a 
"chronic" cough on January 4, 1961, the day after he 
entered military service and arrived at Fort Benning, Georgia 
for basic training.  This initial entry, alone, indicates 
that a chronic pleural condition existed, obviously before he 
entered military service since he had only arrived the day 
before.  Subsequent medical records serve to confirm the fact 
that the veteran had chronic bronchiectasis, for which he had 
been hospitalized in Gainesville, Florida in 1956.  The 
service medical records, which have been reported in detail 
above, make it clear that there was "no doubt" that the 
bronchiectasis preexisted service.   

In Miller v. West, 11 Vet. App. 345 (1998), the Court held 
that a veteran's self-report that he had previously suffered 
from "depression or excessive worry;" inservice clinical 
records reflecting a preservice diagnosis of a psychiatric 
disability, and an inservice medical board that found the 
veteran's psychiatric disability to have preexisted service 
were insufficient to rebut the "presumption of soundness" as 
was found in 38 U.S.C.A § 1111 (West 1991).  The Court found 
that these records "were not supported by any contemporaneous 
clinical evidence or recorded history in the record."  
Because they were therefore "without a factual predicate in 
the record," they were insufficient to rebut the presumption 
of soundness.  See Miller, 11 Vet. App. at 348.

With respect to the issue currently before the Board, 
however, there exists substantial and compelling evidence to 
indicate that the veteran had preexisting bronchiectasis 
prior to his entrance into service in 1961.  As noted above, 
the veteran exhibited symptoms associated with bronchiectasis 
the day after he entered service, and the symptoms were 
described at that time as "chronic".  The veteran reported 
a six to seven year history of symptoms associated with 
bronchiectasis and it was documented that he had been 
diagnosed with bronchiectasis as early as 1956 when he was 
hospitalized at the University of Florida Hospital.  The 
veteran's symptoms continued until he was discharged as unfit 
for duty pursuant to a medical board examination which 
determined that the veteran had bronchiectasis which 
definitely existed prior to service and was probably 
congenital.

The Board places great weight on the circumstances 
surrounding the veteran's reporting his chronic cough 
immediately on entering active duty; the subsequent service 
medical records, including the Medical Board examination 
report, which document bronchiectasis which existed prior to 
service; and the veteran's then-contemporaneous report of a 
history of symptoms associated with bronchiectasis.  Unlike 
the facts as were presented in Miller, there is thus clear 
and unmistakable lay evidence from the veteran himself and 
competent medical evidence indicating that the veteran's 
chronic bronchiectasis existed on his entry to service and 
had long preexisted his period of active service.

Having found that the clear and unmistakable evidence exists 
to rebut the presumption of soundness, the Board must 
determine whether there exists competent evidence of 
aggravation of the preexisting condition.

A finding that a preexisting disorder has been aggravated is 
dependent upon whether there has been noted any measured 
worsening of the disability during service and then whether 
such worsening constitutes an increase in disability. See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

Although the record reflects that the veteran was treated for 
symptoms associated with bronchiectasis during the veteran's 
period of active service, the evidence does not show that the 
condition was aggravated beyond its normal course during that 
period of time.  The disorder was determined to be chronic in 
nature and there was no evidence of an aggravating incident 
during service.  Indeed, the May 1961 Medical Board 
Proceedings specifically indicated that the veteran's 
bronchiectasis was not aggravated during service.  Although 
not determinative, the service department's findings are 
highly probative as they represent findings of a duly 
constituted government body tasked with a determination 
similar to the Board's.  See Venturella v. Gober, 11 Vet. 
App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 
(1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997); Manlincon 
v. West, 12 Vet. App. 238 (1999).  Not only is this report 
competent medical evidence; in addition, it appears to be 
consistent with the other evidence of record, which does not 
demonstrate that the veteran had an aggravation of 
bronchiectasis beyond the normal progression of the pre-
existing disability.  The record is devoid of any competent 
evidence, either contemporaneous with duty or thereafter, to 
indicate that the veteran's bronchiectasis worsened as a 
result of his military duties.

It appears from the medical evidence that the veteran had a 
left lobectomy in approximately November 1971, over a decade 
after he left service.  There is no evidence that this was in 
any way related to his military service in 1961.  Indeed, the 
veteran reported during service that surgery had been 
suggested while he was hospitalized at the University of 
Florida Hospital in 1956, but that he declined.   

The Board further notes that there is no further medical 
evidence pertaining to a current bronchiectasis disability.  
The medical records refer to bronchiectasis by history only.  
As recently as February 1999, examination indicated that the 
veteran appeared not to have bronchiectasis as per the 
computed tomography of the chest.  There is, therefore, no 
medical evidence of aggravation of such disability due to 
service.  

The veteran's self-report as to his bronchiectasis worsening 
due to military service is not competent.  It is now well-
settled that as a layperson, the veteran is not qualified to 
render medical opinions regarding matters calling for 
specialized medical knowledge.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Although the veteran currently asserts that he his 
bronchiectasis was initially manifested or, in the 
alternative, aggravated by service, as discussed in detail 
above there is no competent medical evidence that his 
bronchiectasis was incurred in or aggravated by service.  The 
evidence of record clearly and unmistakably indicates that 
the disability preexisted service and was not aggravated 
thereby.  

Moreover, to the extent that the veteran's current 
contentions are in conflict with statements to the contrary 
he made during service, the Board finds that contemporaneous 
statements made by the veteran to health care providers in 
the context of medical treatment to be more probative than 
statements made decades later in the context of a claim for 
monetary benefits from the government.  Not only may the 
veteran's memory be dimmed with time, but self interest may 
play a role in the more recent statements.   See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).

For the reason expressed above, the Board chooses to place 
greater weight on the service department reports, which 
include contemporaneous statements by the veteran and which 
are consistent with the medical evidence, than it does with 
the assertions of the veteran many years thereafter. 

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the probative and 
credible evidence indicates that the veteran had 
bronchiectasis which pre-existed his period of active 
service, which was not aggravated by such service, and which 
is no longer manifested.  The statutory presumption of 
soundness has been rebutted by clear and unmistakable 
evidence.  Aggravation will not be conceded in this case 
because there is no medical evidence that the veteran's 
preexisting bronchiectasis disability increased in severity 
during his brief military service. 

Accordingly, the veteran's claim is denied.

Additional Matters

As discussed above, the RO in essence complied with the 
provisions of the newly-enacted Veterans Claims Assistance 
Act of 2000 and has fulfilled its duty to assist the claimant 
in the development of his claims for service connection for 
bronchiectasis.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475. 114 Stat. 2096 (2000).  The Board finds 
that the RO made all reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
The Board further finds that no reasonable possibility exists 
that any other assistance would aid in substantiating the 
claim, in light of the absence of competent evidence of a 
current disability, which is discussed in detail above.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A).

Review of the record reveals that the RO obtained the 
veteran's service medical records and all records identified 
by the veteran.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).

The RO notified the veteran of the evidence that was 
necessary to substantiate the veteran's claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  In the July 1999 statement of the case, the RO 
clearly notified the veteran of the evidence necessary to 
establish entitlement to service connection for 
bronchiectasis.

Review of the record further reveals that the veteran has 
received treatment at private and VA facilities.  Thus, the 
Board finds that the veteran has been afforded medical 
evaluations even though there was no competent evidence of a 
service connected disability.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C.A. § 5103A).

Thus, Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  In light of the absence of medical 
evidence of a current bronchiectasis disability, the Board 
finds that no reasonable possibility exists that any other 
assistance would aid in substantiating the claim and the RO 
has met its duty to assist the veteran.


ORDER

The veteran's claim of entitlement to service connection for 
bronchiectasis is denied.  




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

 

